Exhibit (2)(s) POWER OF ATTORNEY FOR SECURITIES AND EXCHANGE COMMISSION AND RELATED FILINGS The undersigned directors of FIRSTHAND TECHNOLOGY VALUE FUND, INC. (the “Company”) hereby appoint KELVIN K. LEUNG, KEVIN LANDIS and DAVID A. HEARTH (each with full power to act alone), their attorneys-in-fact and agents, in all capacities, to execute the Company’s Registration Statement on Form N-2 in connection with the Company’s offering of its common stock under the Securities Act of 1933, as amended (the “Securities Act”), to execute any and all amendments thereto (including post-effective amendments) (collectively, as amended and including post-effective amendments, the “Registration Statement”), and to execute any registration statement (including post-effective amendments thereto) filed by the Company pursuant to Rule 462(b) under the Securities Act which relates to the Registration Statement, and, in each case, to file the same, with all exhibits thereto, and any and all documents in connection therewith, with the United States Securities and Exchange Commission and any other applicable regulatory authority. The undersigned directors of the Company grant to said attorneys full authority to do every act necessary to be done in order to effectuate the same as fully, to all intents and purposes, as the undersigned could do if personally present, thereby ratifying all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. The undersigned directors of Firsthand Technology Value Fund, Inc. hereby execute this Power of Attorney in the capacities and on the dates indicated. By: /s/ Greg Burglin Date: February 17, 2012 Greg Burglin, Director By: /s/ Rodney Yee Date: February 17, 2012 Rodney Yee, Director By: /s/ Kimun Lee Date: February 17, 2012 Kimun Lee, Director
